Citation Nr: 1434598	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-44 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for scarring of the right eye region and residuals of multiple right eye surgeries.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in in excess of 21 days for a service-connected condition.

(The issue of entitlement payment or reimbursement of unauthorized medical expenses in the amount of $254.00, incurred at University of Utah, Department of Neurology, Clinical Neurosciences Center, in Salt Lake City, Utah, on May 18, 2010, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, this case was before the Board as a claim for compensation under 38 U.S.C.A. § 1151; that benefit was awarded in the March 2008 rating decision, at which time the Veteran was assigned a noncompensable evaluation for his right eye scarring disability.  The Veteran timely appealed that assigned evaluation, which is the subject of this appeal.  During the appeal, that disability was increased to 10 percent disabling in an October 2009 rating decision.  The Board has therefore characterized that issue on appeal in order to comport with that award of benefits.

The Veteran testified with respect to only the increased right eye scarring claim at a Board hearing before the undersigned in June 2010; a transcript of that hearing is associated with the claims file.  

The Board notes that the above claims were before the Board in July 2010 and August 2011, when they were remanded for additional development.  That development having been completed, the case is returned to the Board at this time for further appellate review.

The Board also notes that a hearing with regards to the temporary total disability rating issue has not been performed as of this time, and that the Veteran requested a hearing as to that issue in his May 2011 substantive appeal, VA Form 9.  In an April 2013 correspondence, however, the Veteran's son-acting in his capacity as the Veteran's guardian-withdrew that request for a hearing.  The Board will therefore proceed with adjudication of the claims on appeal at this time.

With regards to the TDIU issue on appeal, the Board has taken jurisdiction over that claim on appeal in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That claim, as well as the increased evaluation for right eye scarring claim, will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

As a final preliminary matter, the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following his multiple right eye surgeries has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran had single-day outpatient right eye surgeries on November 15, 2004, and February 28, 2005, at VA facilities; he also had a June 16, 2010, right eye surgery at VA that necessitated inpatient hospital care for two days from June 16 to June 17, 2010.

2.  The Veteran had a private outpatient right eye surgery on April 20, 2007, at which time he was discharged the same day as his surgery; he had follow-up appointments for that surgery on April 25, June 23, and September 19, 2007, none of which are shown to have been for hospitalization but rather routine follow-up treatment.

3.  The Veteran's four right eye surgeries are not shown to have required in excess of 21 days of hospitalization; in fact, the Veteran was never hospitalized more than 2 days at a time throughout the entire appeal period for his right eye surgeries.


CONCLUSION OF LAW

The criteria for a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days for service-connected scarring of the right eye region and residuals of multiple right eye surgeries have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.29 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the Board notes that such is harmless error in this case.  The Veteran was given an ample opportunity to participate in the development and adjudication of his claim herein decided.  Moreover, the Veteran was represented in this case by three different Veterans' Service Organizations (VSOs).  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the appellant.  Thus, no additional development is required with respect to the duty to notify.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his June 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

As a final matter, despite noted flaws in the provision of proper VCAA notice indicated above, the Board notes that the facts are not in dispute in this case.  As will be explained below, there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  See 38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29(c).

In this case, the facts are not in dispute.  The Veteran has averred on appeal that he is due a temporary total evaluation for his service-connected scarring of the right eye region and residuals of multiple right eye surgeries.  The Board denies that claim on the basis of the law, which necessitates a period of hospitalization in excess of 21 days.  

The Board has referred a claim for convalescence in this case, as noted in the Introduction, as such is more likely the benefit that the Veteran meant to claim when this claim for hospitalization was initiated.

After review of the record, the Board notes that the Veteran underwent his initial right eye surgery on November 15, 2004 at VA; he was discharged the same day.  Likewise, the Veteran underwent a second right eye surgery with VA on February 28, 2005, where he was again discharged the same day.  The Board notes that these hospitalizations for surgery clearly do not amount to hospitalizations in excess of 21 days; at best, the Veteran was hospitalized for one day for each of those surgeries to be performed.

Private treatment records document that the Veteran underwent a third right eye surgery-this time at a private facility-on April 20, 2007.  Those records document that the Veteran was discharged that same day; a June 2008 letter from Dr. B.P also appears to document that the Veteran was discharged the same day.  That letter documents that the Veteran was seen for follow-up appointments on April 25, June 23 and September 19, 2007 in conjunction with that private right eye surgery.  

Regardless of the fact that it does not appear in the record that the private facility was a VA facility or that such was a VA-approved facility, the Veteran's private hospitalization for his right eye surgery in 2007 does not demonstrate a period of hospitalization in excess of 21 days.  Again, it appears that the Veteran was hospitalized for surgery for at most one day in order for that surgery to be performed before being discharged the same day, following surgery.

Finally, the Veteran underwent a fourth right eye surgery on June 16, 2010, at a VA facility.  VA treatment records document that the Veteran was admitted for in-patient hospital care in conjunction with that surgery on June 16, 2010, and was discharged from VA care on June 17, 2010.  Such hospitalization is therefore found to be 2 days in length, which is clearly less than the required number of days for a temporary total evaluation under 38 C.F.R. § 4.29 to be warranted.

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days for the Veteran's service-connected scarring of the right eye region and residuals of multiple eye surgeries.  The Veteran is shown to have four separate surgeries for his eyes which were generally singular-day outpatient procedures, with the sole exception being the June 2010 surgery which necessitated 2 days of inpatient hospital care at a VA facility.  The aggregate number of days spanning those four surgeries in 6 years does not even approach the threshold number of days necessary under 38 C.F.R. § 4.29 for assignment of a temporary total disability evaluation.  The facts in this case are not in dispute.  

Accordingly, the Board finds that a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days for service-connected scarring of the right eye region and residuals of multiple right eye surgeries must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 4.29.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in in excess of 21 days for a service-connected scarring of the right eye region and residuals of multiple right eye surgeries is denied.


REMAND

With regards to the Veteran's right eye scarring claim, he is currently assigned a 10 percent evaluation under Diagnostic Code 7800, for scarring of the head, face and neck.  His last VA examination of his scarring and other right eye residuals was in September 2010, with subsequent follow-up addendum opinions in December 2010, January 2011 and February 2011.  The Board notes that examination is stale with respect to current severity of the Veteran's right eye surgery residuals, including scarring.  

Regardless, the Board finds the September 2010 examination is inadequate, as that examiner never addressed any of the scarring or disfigurement criteria necessary for evaluating the Veteran under Diagnostic Code 7800, but rather that examiner focused solely on whether other eye disorders found at that time could be attributed to the Veteran's eye surgery residuals.  

As such, the Board notes that a remand is necessary in order to obtain a proper and adequate evaluation that addresses the Veteran's current severity of his right eye scarring and whether any other eye disorders are the result of his multiple eye surgeries, in compliance with the Board's previous remand instructions in July 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

The Veteran's TDIU claim is inextricably intertwined with the Veteran's right eye scarring claim, and is therefore also remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Regardless, it does not appear that that claim has been previously developed.  Therefore, on remand, the AOJ should properly develop a TDIU claim, to include sending appropriate VCAA notice and obtaining any appropriate examinations and medical opinions.  

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and obtaining any VA examinations and medical opinions as appropriate, as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Obtain any relevant VA treatment records from the Salt Lake City and Gainesville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since May 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his scarring of the right eye region and residuals of his multiple right eye surgeries, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his scarring of the right eye region and residuals of multiple right eye surgeries.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should discuss whether there are any characteristics of disfigurement present and if so, how many.  The examiner should additionally address whether there is visual or palpable tissue loss or gross distortion or asymmetry of any features or paired sets of features, and if so, how many are effected.

The examiner should additionally perform an eye examination of the Veteran in conjunction with the above examination of the Veteran's scarring in order to determine whether any current right eye conditions, to include any dry eye syndrome, blepharitis, conjunctivitis, etc., are the result of his multiple right eye surgeries.  The examiner should specifically conduct field of vision testing.

For any right eye disorders found, to include any visual acuity or field of vision loss that may exist, as well as any other right eye disorders such as cataracts, blepharitis, conjunctivitis, or dry eye syndrome, the examiner should opine whether such conditions are more likely, less likely, or at least as likely as not (50 percent or greater probability) the result of his multiple right eye surgeries and/or his resultant scarring of the right eye region.  

The examiner should discuss the Veteran's complaints and contentions throughout the claims file, as well as any lay evidence regarding onset of symptomatology as well as any continuity of symptomatology since onset of those symptoms, particularly in proximity to the Veteran's multiple right eye surgeries.  The examiner should also discuss the examiners' findings and conclusions from the June 2006, September 2009, and September 2010 VA examinations and subsequent addendums to the September 2010 examination report from December 2010, January 2011, and February 2011.

Finally, the effect that the scarring of the right eye region, as well as any other associated right eye residuals adjudged to be related to the Veteran's multiple right eye surgeries above, has on the Veteran's ability to work should be specified.  Specifically, if the Veteran is currently unemployed, the examiner should opine whether the Veteran's scarring of the right eye region and residuals of his multiple right eye surgeries precludes substantially gainful employment consistent with his work history, training and education.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his scarring of his right eye region and residuals of multiple right eye surgeries and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


